DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US 9,012,774).
	Regarding claim 1, Simmons discloses a housing part 110 for an electrical connector, comprising: a cable channel 115 receiving a cable (not shown); a flange surface 112 adapted to abut a complementary housing part 120; and a sealing gasket 300 extending along the flange surface, the sealing gasket has a pair of cable sealing portions extending across the cable channel, the cable sealing portions are spaced apart from one another in an axial direction of the cable channel (see fig.  1 - 3).
	Regarding claim 2, Simmons discloses the cable sealing portions are arranged at least partly in parallel to one another (see fig.  1 – 3, 5A).
	Regarding claim 3, Simmons discloses the sealing gasket is embedded in the flange surface
 (see fig.  1 – 3, 5A).
	Regarding claim 4, Simmons discloses the sealing gasket is embedded in a wall 113, 123, 114, 124 that at least partially surrounds the cable channel (see fig.  1 – 3, 5A).
	Regarding claim 5, Simmons discloses the wall is formed by a pair of protruding ribs spaced apart from each other (see fig.  1 – 3, 5A).
	Regarding claim 6, Simmons discloses the cable sealing portions are provided at the protruding ribs (see fig.  1 – 3, 5A).
	Regarding claim 7, Simmons discloses a supporting rib spaced apart in the axial direction from the protruding ribs (see fig.  1 – 3, 5A).
	Regarding claim 8, Simmons discloses the supporting rib supports the cable received in the cable channel (see fig.  1 – 3, 5A).
	Regarding claim 9, Simmons discloses a strain relief member disposed between one of the protruding ribs and the supporting rib (see fig.  3).
	Regarding claim 10, Simmons discloses each of the protruding ribs has a groove 116, 126 in which one of the cable sealing portions is received (see fig.  3).
	Regarding claim 11, Simmons discloses a separate sealing material 117, 127 arranged between the cable sealing portions (see fig.  3).
	Regarding claim 12, Simmons discloses the sealing gasket has a double-rib sealing surface
 (see fig.  3).
	Regarding claim 13, Simmons discloses a housing assembly 110, 120, comprising: a housing part 110 including a cable channel 115 receiving a cable (not shown), a flange surface 112, and a sealing gasket 300 extending along the flange surface, the sealing gasket has a pair of cable sealing portions extending across the cable channel, the cable sealing portions are spaced apart from one another in an axial direction of the cable channel; and a complementary housing part 120 adapted to be joined with the housing part at the flange surface (see fig.  see fig.  1 - 3).
	Regarding claim 14, Simmons discloses the sealing gasket of the housing part and a sealing gasket of the complementary housing part abut one another in a joined state of the housing part and the complementary housing part (see fig.  see fig.  1 - 3).
	Regarding claim 15, Simmons discloses a contour 320 of the sealing gasket of the housing part and a contour 340 of the sealing gasket of the complementary housing part are complementary in an enjoined state of the housing part and the complementary housing part (see fig.  see fig.  1 - 3).
	Regarding claim 16, Simmons discloses a strain relief member disposed between one of a pair of protruding ribs forming a cable channel wall of the housing part and an outer wall of the housing assembly (see fig.  see fig. 3).
	Regarding claim 17, Simmons discloses the cable channel of the housing part and a cable channel 125 of the complementary housing part form a cable opening 105 in a joined state of the housing part and the complementary housing part (see fig.  see fig. 1A - 3).
	Regarding claim 18, Simmons discloses the cable channel of the housing part and/or the cable channel of the complementary housing part have a bulkhead protruding from a bottom of the cable channel (see fig.  see fig. 1A - 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831